Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 18, 20 are objected to because of the following informalities:  
Claim 18, claims both an electronic device and a method. The metes and bounds of the claim cannot be determined because it is unclear as to which category of subject matter is sought for protection, i.e., the electronic device or the method. Appropriate correction is required.
Claim 20, claims both a non-transitory computer readable storage medium  and a method. The metes and bounds of the claim cannot be determined because it is unclear as to which category of subject matter is sought for protection, i.e., the non-transitory computer readable storage medium or the method. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Budhiraja et al (US Pub No. 2017/0060910), in view of Fanning et al (US Pub No. 2012/0311546).
As to claims 1, 12, 19, Budhiraja teaches an information processing method, comprising: 
acquiring meta information (i.e. parsing the data to extract a model information corresponding to the predefined format of the data, by a parser and transforming, by a processing server, the model information to an abstract syntax tree (AST) structure,  [0004]; one AST enrichment parameter is selected from the predefined metadata, [0009]; the input unit comprises a Graphical User modeler configured to define relations between at least two underlying table, [0014]);
wherein the meta information comprises fields, corresponding to original network data, in a storage table, and is used to summarize a process of computing the original network data by an information processing job (i.e. the model information comprises a set of table names and optionally a join condition and a filter condition, [0005]; only the information related to tables, selected columns, aggregate function, filter condition and join information is retained. This information constitutes the AST, [0007]; at least one AST enrichment parameter is selected from the predefined metadata comprising at least a location information, a storage type of the data and a schema definition, [0016]; The storage system is preferably hosted on a distributed cloud storage system such as Amazon's S3/EC2, Microsoft Azure or Rackspace Managed Hosting, [0026]);
the storage table is used to store results of the computing, of the information processing job, corresponding to respective fields (i.e. to generate a model execution path for enrichment of AST, [0008]; the AST is enriched with at least a location information, a storage type of the data and a schema definition, [0010]; the enriched AST is parsed, through a parser, to obtain an interim data model and passed to a transformation engine, [0011]; the predefined metadata and the enriched AST are stored in the metastore, [0017]; The metastore also stores additional information about Raw data vs logical table name mapping, Schema details of the raw data, Data format (delimited, parquet, hive table, etc.), Model details (Original AST, Enriched AST, Transformed output), [0033]);
acquiring, according to the meta information, an association relationship between a data source of the original network data and the results of the computing, of the information processing job, corresponding to the respective fields (i.e. the transformation engine, upon receiving the parsed AST selects a transformer corresponding to a target execution engine to generate the platform-agnostic AST, [0012]; The above aids in generating, by the processing server, a platform-agnostic AST by combining a predefined metadata and the abstract syntax tree (AST) structure, [0013]; the processing server is configured to generate a model execution path for enrichment of AST, [0015]); and
returning the association relationship to a specified receiving address (i.e. the
parser is configured to parse the enriched AST to obtain an interim data model and pass the interim data model to a transformation engine, [0018]; upon receiving the parsed AST selects a transformer corresponding to a target execution engine to generate the platform-agnostic AST, [0019]; a location information, [0016]); All the relevant information such as file type, location and scheme definition has to be added to the AST. For all further use, such an AST would be referred to as enriched AST and the process of adding all the above information will be referred as enrichment of the AST, [0033]).
Budhiraja teaches the metastore is used to store results of the computing, but does not seem to explicitly teach "the storage table".
Fanning teaches "the storage table (is used to store results of the computing, of the information processing job, corresponding to respective fields)" (i.e. The generated metadata is represented as a symbol table. Using the symbol table, the body of dynamic language source code is transformed, [0007]; FIG. 1 illustrates transformation of a body of source code to an abstract syntax tree and use of the abstract syntax tree to create a symbol table, [0011]).
It would have been obvious to one of ordinary skill of the art having the teaching of Budhiraja, Fanning before the effective filing date of the claimed invention to modify the system of Budhiraja to include the limitations as taught by Fanning. One of ordinary skill in the art would be motivated to obtain one or more first data structure defining constructs in a body of dynamic language source code in view of Fanning ([0007]), as doing so would give the added benefit of using the identifier information and augmented knowledge, the generated metadata is represented a symbol table as taught by Fanning ([0007]).

As to claims 2, 13, Budhiraja teaches the meta information comprises syntax tree information when the information processing job is run, and the acquiring, according to the meta information, the association relationship between the data source of the original network data and the results of the computing, of the information processing job, corresponding to the respective fields comprises (i.e. The location of data is required for loading the data into the memory for processing and analysis. All the relevant information such as file type, location and scheme definition has to be added to the AST, [0033]):
obtaining the data source of the original network data according to a leaf node in the syntax tree information (i.e. the AST is enriched with at least a location information, a storage type of the data and a schema definition, [0010]);
obtaining information of operating the original network data according to an ancestor node of the leaf node, the information of the operating corresponding to at least one of the fields (i.e. to generate a model execution path for enrichment of AST, [0015]; at least one AST enrichment parameter is selected from the predefined metadata comprising at least a location information, a storage type of the data and a schema definition, [0016]; the predefined metadata and the enriched AST are stored in the metastore, [0017]); and
acquiring, according to the information of the operating, the association relationship between the data source of the original network data and the results of the computing, of the information processing job, corresponding to the respective fields (i.e. upon receiving the parsed AST selects a transformer corresponding to a target execution engine to generate the platform-agnostic AST, [0017]; supporting the execution of big data processing programs or queries ... adding all the above information will be referred as enrichment of the AST. This information is stored in a structured data store referred herein-after as metastore ... The metastore also stores additional information about Raw data vs logical table name mapping, Schema details of the raw data, Data format (delimited, parquet, hive table, etc.), Model details (Original AST, Enriched AST, Transformed output). The meta-store communicates in an asynchronous manner with the processing server to store back the enriched AST, [0033]).
As to claims 3, 14, Budhiraja teaches the obtaining the information of the operating the original network data according to the ancestor node of the leaf node comprises:
associating the data source corresponding to the leaf node with information of operating corresponding to ancestor nodes step-by-step until a root node of the syntax tree information is reached, to obtain all the information of the operating the original network data corresponding to nodes from a parent node of the leaf node to the root node (i.e. the parsed AST is passed as input to the transformation engine (212). The transformation engine (212) is configured to select the transformer associated with a target execution engine and pass the parsed AST as input to the transformer program, [0036]; The above steps aid in generating, by the processing server, a platform-agnostic AST by combining a predefined metadata and the abstract syntax tree (AST) structure, [0004]).
Fanning further teaches:
associating the data source corresponding to the leaf node with information of operating corresponding to ancestor nodes step-by-step until a root node of the syntax tree information is reached, to obtain all the information of the operating the original network data corresponding to nodes from a parent node of the leaf node to the root node (i.e. the module currently executing will detect certain patterns or conditions as it walks the AST 106, and it will modify the AST 106 (and update the global data structures—for example, the symbol table 102) to achieve its goals, [0067]).

As to claims 4, 15, Budhiraja teaches the acquiring the meta information
comprises:
obtaining the syntax tree information through a programmable extension interface of an information processing job running platform (i.e. The Model as developed through the GUI based modeler or SQL Query scripted through the query interface, is converted to a JSON abstract syntax tree. The user input may contain information which are relevant to the rendering of the graphical model, which is not required for processing of the data. This information is treated as noise data by the processing server and filtered out, [0032]).

As to claims 5, 16, Budhiraja teaches:
converting the original network data into first data in a data frame format
(i.e. the input may be provided in multiple formats, [0031]; this input data is further passed over an internet protocol like, but not limited to, HTTP or HTTPS to a processing layer to parse (204) the predefined format and extract a model information, [0032]); the transformation of the data model by the processing server occurs in a manner that the transformation assists in the functioning of a program or an application supporting the execution of big data processing programs or queries, [0033]); transforming, by a processing server, the model information to an abstract syntax tree (AST) structure,[0013]);
performing a parsing and analyzing process on the first data to generate second data (i.e. The Model as developed through the GUI based modeler or SQL Query scripted through the query interface, is converted to a JSON abstract syntax tree, 
[0032]; the parser is configured to parse the enriched AST to obtain an interim data
model and pass the interim data model to a transformation engine, [0018]); and
adding the second data into the first data to obtain third data, the third data comprising the syntax tree information (i.e. All the relevant information such as file type, location and scheme definition has to be added to the AST. For all further use, such an AST would be referred to as enriched AST and the process of adding all the above information will be referred as enrichment of the AST, [0033]).

As per claim 6, 17, Budhiraja teaches the obtaining the syntax tree information through the programmable extension interface of the information processing job running platform comprises:
obtaining the third data through the programmable extension interface of
the information processing job running platform (i.e. The data parsing is carried out to extract the model information ... The Model as developed through the GUI based modeler or SQL Query scripted through the query interface, is converted to a JSON abstract syntax tree, [0032]; (i.e. least one AST enrichment parameter is selected from the predefined metadata comprising at least a location information, a storage type of the data and a schema definition, [0016]); and
extracting the syntax tree information from the third data (i.e. the enriched AST thus obtained is parsed through a parser and converted to a java object mode, [0034]; The output of the transformer may be in any format as may be desired by the target execution engine. The output may be in the format of, but not limited to, an SQL query, a jar file or a script file, [0037]).

As per claim 7, Budhiraja teaches the method of claim 1, wherein the meta information comprises read-write information when the information processing job is operated, and the acquiring, according to the meta information, the association relationship between the data source of the original network data and the results of the computing, of the information processing job, corresponding to the respective fields comprises:
extracting the fields from the read-write information (i.e. least one AST enrichment parameter is selected from the predefined metadata comprising at least a location information, a storage type of the data and a schema definition, [0016]); and
determining an association relationship between the extracted fields and the data source (i.e. The metastore also stores additional information about Raw data vs logical table name mapping, Schema details of the raw data, Data format (delimited, parquet, hive table, etc.), Model details (Original AST, Enriched AST, Transformed output). The meta-store communicates in an asynchronous manner with the processing server to store back the enriched AST, [0033]; the predefined metadata and the enriched AST are stored in the metastore, [0017]).

As per claim 10, Budhiraja teaches an information processing method, comprising:
acquiring a probe, the probe used to perform the method of claim 1 (i.e. The transformation engine (212) is configured to select the transformer associated with a target execution engine and pass the parsed AST as input to the transformer program. In an exemplifying embodiment, the transformer may be selected from, but not limited to map reduce jobs on Hadoop. Hive Query Transformer, Spark Query Transformer or Any Other Platform Specific Programs, [0036]);
combining the probe with an information processing job used to compute original network data (i.e. generate a model execution path (208) for enrichment of AST. In this phase, the generated AST stricture is populated with details required for locating and reading the data. A sample set of information that is added to the AST are, but not being limited to, Location information, Storage type of the data and Schema definition, [0034]); and
submitting the combined probe and information processing job to a cluster system performing the information processing job  (i.e. The system also allows for dynamically selecting a transformer in a plugin format wherein the system is scalable. The transformation engine instantiates a specific transformer based on the knowledge of the target execution engine. The enriched AST is then passed as input to the specific transformer, [0036]), and
running the probe and the information processing job (i.e. the transformer may be selected from, but not limited to map reduce jobs on Hadoop. Hive Query Transformer, Spark Query Transformer or Any Other Platform Specific Programs. The target execution engine is selected from the metastore where it is stored in a preconfigured state ... The transformation engine instantiates a specific transformer based on the knowledge of the target execution engine. The enriched AST is then passed as input to the specific transformer, [0036]).

As per claim 11, Budhiraja teaches the method of claim 10, wherein the
combining the probe with the information processing job used to compute the original network data, and submitting the combined probe and information processing job to the cluster system performing the information processing job comprises:
intercepting a command of submitting the information processing job (i.e. the transformer may be selected from, but not limited to map reduce jobs on Hadoop. Hive Query Transformer, Spark Query Transformer or Any Other Platform Specific Programs. The target execution engine is selected from the metastore where it is stored in a preconfigured state, [0036]; a set of table names and optionally a join condition and a filter condition, [0005]; only the information related to tables, selected columns, aggregate function, filter condition and join information is retained, [0007]); and
extending a command parameter of the command of the submitting, so that the probe is submitted to the cluster system along with the information processing job (i.e. The output of the transformer may be in any format as may be desired by the target execution engine. The output may be in the format of, but not limited to, an SQL query, a jar file or a script file, [0037]).

As per claim 18, Budhiraja teaches an electronic device, comprising: 
at least one processor; and 
a memory communicatively connected to the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform the method of claim 10 (i.e. a system of template creation for a data extraction tool comprising one or more processors and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, [0013]).

As per claim 20, Budhiraja teaches a non-transitory computer-readable storage medium storing computer instructions for enabling a computer to perform the method of claim 10 (i.e. a system of template creation for a data extraction tool comprising one or more processors and one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, [0013]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Budhiraja et al (US Pub No. 2017/0060910), in view of Fanning et al (US Pub No. 2012/0311546), as applied to claims above, and further in view of Knibb et al. (US Pub No. 2009/0083708).
As per claim 8, Budhiraja, Fanning do not seem to specifically teach the acquiring the meta information comprises: performing a dynamic agent operation of load time weaving on the information processing job; and obtaining the meta information through the dynamic agent operation.
Knibb teaches (i.e. The weaving process may take place at different times, compile-time, post-compile time (also referred to as binary weaving), and load-time, [0031]).
It would have been obvious to one of ordinary skill of the art having the teaching of Budhiraja, Fanning, Knibb before the effective filing date of the claimed invention to modify the system of Budhiraja, Fanning to include the limitations as taught by Knibb. One of ordinary skill in the art would be motivated to enable a bundle author to specify exactly which packages and hence which aspects are to be used in view of Knibb ([0053]), as doing so would give the added benefit of better controlling the extent of bundle weaving as taught by Knibb [0053].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Budhiraja et al (US Pub No. 2017/0060910), in view of Fanning et al (US Pub No. 2012/0311546), as applied to claims above, and further in view of STEELE et al. (US Pub No. 2015/0379426).
As per claim 9, Budhiraja, Fanning do not seem to explicitly teach the returning the association relationship to the specified receiving address comprises: packaging the association relationship and sending the packaged association relationship to a message queue at the receiving address in real time.
STEELE teaches this limitation (i.e. jobs created on behalf of several different clients may be placed in a single queue, while in other embodiments multiple queues may be maintained, [0057]).
It would have been obvious to one of ordinary skill of the art having the teaching of Budhiraja, Fanning, STEELE before the effective filing date of the claimed invention to modify the system of Budhiraja, Fanning to include the limitations as taught by STEELE. One of ordinary skill in the art would be motivated to place the jobs created on behalf of several different clients in a single queue in view of STEELE ([0057]), as doing so would give the added benefit of effectively scheduling on the resources the job's operations as taught by STEELE [0057].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153